Filed 5/24/21 In re Carter L. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT


 In re CARTER L., a Person Coming Under
 the Juvenile Court Law.

 FRESNO COUNTY DEPARTMENT OF                                                              F081599
 SOCIAL SERVICES,
                                                                          (Super. Ct. No. 19CEJ300361-1)
           Plaintiff and Respondent,

                    v.                                                                  OPINION
 ALICIA R.,

           Defendant and Appellant.



         APPEAL from an order of the Superior Court of Fresno County. Brian M. Arax,
Judge.
         Michelle L. Jarvis, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Daniel E. Cederborg, County Counsel, and Lisa R. Flores, Deputy County
Counsel, for Plaintiff and Respondent.
                                                        -ooOoo-
        Dependency jurisdiction was taken over then six-year-old Carter L. and he was
removed from both his parents’ custody (Welf. & Inst. Code,1 § 361). His mother,
Alicia R. (mother), appeals the juvenile court’s jurisdictional and dispositional findings
and orders, contending the evidence did not support either the juvenile court’s true
finding of the jurisdictional allegation that pertained to her nor the factual findings
underlying the court’s order removing Carter from her custody.2 Mother also contends
the juvenile court’s finding at the combined jurisdiction/disposition hearing that the
Indian Child Welfare Act of 1978 (ICWA; 25 U.S.C. § 1901 et seq.) did not apply was
unsupported by the evidence because the Fresno County Department of Social Services
(department) failed to comply with its duty of inquiry. We remand for proceedings to
ensure ICWA compliance and otherwise affirm the juvenile court’s jurisdictional/
dispositional findings and order.

1       All further undesignated statutory references are to the Welfare and Institutions
Code.
2      On May 19, 2021, while this appeal was pending, appellant filed a request to take
judicial notice of a May 18, 2021 minute order from the underlying case, indicating that
Carter had been returned to mother on family maintenance services. At oral argument on
May 20, 2021, mother contended this event was relevant to our review of the juvenile
court’s dispositional order removing Carter from mother’s custody. The department did
not object to our taking judicial notice of the minute order but contended the event
rendered mother’s issue regarding removal moot. We disagree with both mother and the
department’s contentions.
       We do not find the minute order relevant to our review of the court’s disposition
order as our review is limited to the evidence before the juvenile court at the time the
order was made. (Ketchum v. Moses (2001) 24 Cal.4th 1122, 1135, fn. 1 [judicial notice
should be taken only of relevant matters]; Vons Companies, Inc. v. Seabest Foods, Inc.
(1996) 14 Cal.4th 434, 444, fn. 3 [“Reviewing courts generally do not take judicial notice
of evidence not presented to the trial court.”].) We also find the minute order does not
render the issue of removal moot to the extent that it may have an effect on future
proceedings in the case, including, but not limited to, the timeline of reunification should
Carter be removed from mother again while still subject to the jurisdiction of the juvenile
court.
        Mother’s request for judicial notice is denied.


                                              2.
                    FACTUAL AND PROCEDURAL BACKGROUND
          Mother and L.L. (father)3 were in a relationship from approximately 2011 to 2015.
Carter was born in 2013. The parents shared custody of Carter, with the most recent
custody order from July 2019 designating that Carter spend alternate weeks with each
parent.
          In October 2019, the department received a crisis referral alleging physical abuse
against father from what appears to be a result of mother and Carter attending a
mediation in family court. The reporting party noticed a bruise on Carter’s right cheek,
and when Carter was asked how he received the bruise, he said he could not remember.
Carter then volunteered that father had “smacked him” at the dinner table, hit him for no
reason, and was “very mean.” Carter went on to comment that he (Carter) needs to stay
away from his mother’s boyfriend, James, who hits him, and said everything would be
different after “all of this ‘was taken care of.’ ”
          A family law mediator reported to the investigating social worker that Carter
reported to the mediator that James hit him, but it appeared to the mediator Carter may
have been “coached.” The mediator advised that Carter’s statement that James hit him
was “old information” because James was no longer living with Carter and mother.
Carter disclosed to the mediator that he did not feel safe with father because father was
mean and wanted to hurt mother.
          As the department began investigating the referral, Carter gave several
inconsistent statements about how he received the bruise on his cheek. On different
occasions, he stated he got the bruise when James’ eight-year-old child punched him,
James hit him, and father pushed him off a chair. When speaking with the social worker,
Carter denied his father hit him but advised that father used to hit him with a belt and


3     Father is not a party to this appeal and, to our knowledge, has not separately
appealed.


                                               3.
with his hands on Carter’s buttocks. Carter told a social worker that mother and father
fight, yell the “F” and “N” word at each other, and say they are going to kill each other
when they drop him off for the exchange. Carter said he did not believe his parents
would kill each other but that, if someone did, it would be father because father had a
sniper rifle at home. Carter advised he was not scared to go home to his father but was
afraid of James. Carter later told a police officer who was assisting the social worker that
father does hit him and that he did not feel safe with father. Carter made multiple
comments to social workers and the police officer suggesting that though he was not
supposed to see James at the time, mother had told him he would be moving back in with
James after the “situation” was “over.” The officer placed a protective hold on Carter.
       Mother reported to the social worker that Carter was scared of father because
father “beats the shit” out of Carter. Mother said Carter had complained to her of his
back hurting because father had hit him in the head and knocked him out of a chair.
Mother did not report the incident because she had previously called child protective
services (CPS) and the police over bruises father inflicted onto Carter and they did not do
anything. Mother confirmed there was a no-contact order between James and Carter, and
that James and Carter had not seen each other for about four months. Mother reported
she and Carter currently lived with Carter’s maternal grandmother.
       Father reported to the social worker that he did not see a bruise on Carter and
denied hitting Carter. Father said he stopped spanking Carter after taking a parenting
class. The department later discovered father had a previous criminal history including
infliction of corporal injury on a spouse or cohabitant.
       On October 28, 2019, a “Team Decision Making” (TDM) meeting was held.
Present were mother; father; paternal grandparents; paternal uncle; maternal
grandparents; James, whom mother referred to as her fiancé; several social workers; and
the TDM facilitator. When asked if mother had any concerns, mother responded that
every week she has Carter, Carter tells her father has “whooped him.” James denied

                                             4.
hitting Carter but explained there was an active no-contact order due to prior allegations,
and he had not seen Carter for four months. Mother admitted that she had Carter say hi
to James on Skype in violation of the no-contact order. One of the social workers
reported that one reason the no-contact order was in place was because of some sexual
abuse allegations that law enforcement was currently investigating. Mother stated she
does not plan to move back in with James until the no-contact order is dropped. When
asked about Carter’s report that the parents scream at each other at exchanges, the parents
stated that had occurred in the past but had since ceased. One of the social workers
recommended the parents obtain counseling together, and the parents refused.
       The supervising social worker presented two options at the TDM meeting:
(1) Carter be placed with mother so long as she filed an ex parte petition in family court
and agreed to keep Carter until a judge made a decision, or (2) the department file a
dependency petition and Carter be placed in foster care. All parties agreed they did not
want Carter in foster care, but the two sides of the family began arguing because paternal
grandparents wanted Carter during father’s custody time. The family members began
yelling, and the supervising social worker had to yell over them in order to say a petition
would have to be filed because it was not safe to release Carter to father, and mother
could not be protective of Carter because the family could not come up with a safety plan
to keep Carter safe until they could get into family court. The yelling continued and
security had to be called. Mother yelled at father that it was all his fault and began to cry
on the floor.
       The department filed a dependency petition on behalf of Carter on October 29,
2019. The petition alleged that Carter came within the juvenile court’s jurisdiction under
section 300, subdivisions (a) (serious physical harm) and (b)(1) (failure to protect).
Under section 300, subdivision (a), count a-1 alleged that Carter suffered serious physical
harm inflicted nonaccidentally by father, including, but not limited to, bruising on his
right cheek and reports that father “smacked” Carter and hits Carter with a belt. Under

                                             5.
section 300, subdivision (b)(1), counts b-1 and b-2 alleged that Carter was at substantial
risk of suffering serious physical harm due to the parents’ history of exposing him to “an
unsafe environment of ongoing domestic violence.”4 Carter was placed with the
maternal grandmother.5
       On November 7, 2019, the juvenile court found a prima facie showing had been
made that Carter was a person described by section 300 and detained Carter from both
parents. The court ordered both parents to have supervised visits, and recommended the
parents participate in parenting classes, mental health evaluation and services, and
domestic violence evaluation and services. A contested jurisdiction/disposition hearing
was set.
       In the department’s jurisdiction/disposition report, the recommendation was for
the court to find the allegations in the petition true, remove Carter from the parents’
custody, and order the parents to participate in family reunification services. The report
indicated on November 2, 2019, a referral was made to the department alleging that
Carter reported James pushes him and hits him, and that James’ son had touched him in a
sexually inappropriate way. It was reported Carter told this to his mother and James’ son
was “whipped.” It was further reported mother advised Carter not to report anything to
father because it would take her longer to get Carter back. The referral was “evaluated
out” because Carter was already in care. The report indicated the department was
“worried that the parents [] will continue to have domestic violence issues in front of


4      The petition also included count b-3, which alleged father had an alcohol abuse
problem that negatively affected his ability to provide care, protection, and supervision of
Carter. Following the evidence portion of the jurisdiction/disposition hearing, the
juvenile court found count b-3 not true. Because the facts related to this allegation have
minimal relevance to the issues on appeal, we omit them in the interest of brevity.
5       Mother and Carter lived with maternal grandmother at the time the petition was
filed. It is unclear where mother lived after Carter was placed with maternal
grandmother, but it appears she lived with James.


                                             6.
Carter and expose him to unsafe environments.” The report further indicated the
department “is also worried that [father] and [James] will continue to physically abuse
Carter, leaving Carter at risk of severe physical and emotional harm.” The report
indicated the department had referred the parents to parenting classes and the parents had
participated in domestic violence assessments, the results of which were pending.
        The combined jurisdiction/disposition hearing was held over August 3, 4, and 14,
2020.
        Father testified on his behalf. Father admitted to spanking Carter on his buttocks
when Carter was two or three years old but denied ever hitting Carter on his face. Father
testified there was no domestic violence between him and mother; he had never hit or
pushed her, and they had only ever gotten into verbal arguments. He admitted being
arrested for domestic violence against mother once but stated the charges were dismissed
because he took an anger management course. According to father, there were no
domestic violence calls before or after that incident. Father admitted he threatened to kill
mother once in 2015 or 2016 when she arrived at his house and blocked the driveway.
        Mother testified on her behalf. Mother had filed five to eight requests for
modification in family court to obtain more custody time with Carter. Most recently, in
October 2019, she attended a mediation where mother requested father’s custody time be
reduced to every other weekend because father had been making threats and not treating
Carter “how he should be treating him.” According to mother, the mediator suggested
that mother request full custody since mother claimed father was hurting Carter. The
mediator prepared a recommendation that mother have full custody and father have
supervised visits. This recommendation never moved forward because Carter was
removed due to the present dependency proceedings.
        Mother testified there was “lots” of domestic violence in her relationship with
father; it was mostly verbal and emotional but became physical towards the end of the
relationship. Mother described a physical domestic violence incident that occurred in

                                             7.
October 2015, where father grabbed mother and started choking her; she screamed at the
top of her lungs, ran away from him, and drove to her mother’s house where she called
the police. She had bruises all over her neck. A five-day automatic emergency
protective order was issued. She ended the relationship with father at that time. Mother
did not go to court to seek a more permanent restraining order “because [father is]
Carter’s dad so I don’t want to make it harder for Carter to be able to see him.”
       Mother had seen father be physically abusive toward Carter during their
relationship; father used to “whoop [Carter] all the time.” Father also made Carter sit on
the potty for hours at a time, and when Carter would try to stand, father would push
Carter back down and yell at him.
       After mother ended the relationship with father, there continued to be issues
between them and with Carter. Mother said in December 2016, she took a video of father
threatening to kill her; she provided the video to the court. In March 2018, mother
observed long bruises on Carter’s butt and back, and Carter reported father “whooped”
him with a belt. Mother called the police, and CPS contacted her the next day but
ultimately “left that situation alone.” Mother sent Carter back with father the following
Monday because of the custody order. Mother attempted to get full custody at that time,
but it was not granted. Mother said in the fall of 2018, on Carter’s first day of
kindergarten in the cafeteria of Carter’s school, father yelled at her and told her to “shut
the F up before he slaps the shit out of ” her in front of other parents while she was
holding Carter. One of the parents called CPS over the incident.
       Mother opined that Carter was “[d]efinitely” currently at risk of severe harm if
father regains shared custody of him because “it’s happened more than once and I don’t
believe it’s going to stop. It’s not only Carter. I’ve called for domestic violence. His
own parents have called on him for talking to CPS or for his parents talking to me. He’s
tried to attack his own parents so they’ve called the cops on him to make him leave.”



                                              8.
          Mother testified that as a result of the domestic violence assessment she attended,
she was referred to a class she was “disputing” because she did not understand why she
had to take it. She missed the date to start the class and was not currently enrolled.
When asked if she could be protective of Carter if he were placed with her, she
responded, “[o]f course.” When asked what being protective of him required her to do,
she said that she would not let him outside. When asked if she wanted Carter to have a
relationship with father, she responded, “[o]f course.” Mother testified she had many
support people including her mother, stepfather, aunt, and her fiancé James who she
noted had full custody of his children. Mother reported James “helps me a lot” with
Carter.
          Mother’s stepfather and Carter’s care provider, William S., testified on behalf of
mother. William testified that Carter had told him of “many” incidents where father
committed domestic violence against Carter, but William had not personally witnessed
any of them. Carter had nightmares where he has had to protect mother from clowns
with sniper rifles and has told William several times that father has a sniper rifle. Carter
also told William that father hits him and tells him to tell others that James did it. Father
has twice threatened physical violence towards William by saying he was going to take
him outside and settle this, including once during the TDM meeting, which is the reason
security was called.
          William testified that when Carter was having in-person visitation with his
parents, he was displaying behaviors such as having nightmares, defecating in his pants at
school, and displaying rage at school. After the in-person visits ceased due to COVID
precautions, these behaviors stopped. When Carter later learned he would be having an
in-person visit with father, he had a terrible nightmare that night and defecated in his
pants and displayed rage at school the next day.
          Mother called social worker, Helani Ethen, to testify. Ethen testified that though
the parents were no longer in a relationship, the department was concerned because they

                                               9.
were not able to effectively coparent Carter or communicate in regard to his well-being
and his needs. Though mother had stated she has taken coparenting and domestic
violence classes in the past, in the department’s view, she has failed to protect Carter
from the exposure and alleged physical abuse that continues after several years. The
department was also concerned that mother did not want to fully engage and participate
in the child abuse intervention classes recommended as a result of her domestic violence
assessment. Carter had told Ethen that father said he was going to harm mother and that
he (Carter) would not see mother again. The parents’ fighting makes Carter very sad and
causes him to experience nightmares. According to Ethen, Carter’s care providers
informed her that Carter had nightmares after being informed he would be visiting with
both his parents after in-person visits resumed. Carter told Ethen he had had nightmares
every night since visiting with his parents on that occasion. Though Carter has reported
feeling safe during visits with his parents, he was scared of his nightmares.
       Further concerns with mother included her allowing James to have communication
with Carter despite there being a no-contact order; this demonstrated that mother had not
followed court orders nor been protective of Carter. Ethen said mother requested that
Ethen help her get the no-contact order lifted. Carter has expressed to Ethen that he is
afraid of James and his children. In March 2020, Carter did an exercise where he was to
draw pictures in a “House of Dreams” and a “House of Worry.” This exercise is a
method used by social workers to help children of Carter’s age to express what they
consider to be safe and what they consider to be something that scares them or concerns
them. Carter put his parents and grandparents in his “House of Dreams” and James and
James’ children in his “House of Worry.” Carter has expressed he does not want to go to
mother’s home because James is there. Services are needed to help mother identify
safety concerns.




                                             10.
       After the close of evidence, counsel for the department stated it was requesting the
court to withdraw the section 300, subdivision (a) allegation and find the rest of the
counts true.
       Counsel for Carter requested the court to sustain the petition in its entirety.
Counsel argued there was not clear and convincing evidence that substantial danger
existed if Carter were returned to mother.
       Counsel for mother requested the court to sustain the section 300, subdivision (a)
count and dismiss the section 300, subdivision (b) count that pertained to mother. Mother
requested that Carter be placed with her on family maintenance services.
       The juvenile court began its ruling by stating, “Father and mother historically, and
continuing into the present, have a very serious history of domestic violence.” As for
mother’s part, the court noted it “does find it surface appealing and tempting to accept the
logic that mom is purely a victim of domestic violence” but, in the present case, it
appeared mother’s position that she had done nothing, had no responsibility, and all she
had tried to do is go to court and have father obey court orders did not “adequately
reflect[] the bigger picture I see here.” The court went on to state that mother was
involved in domestic violence with father “for a protracted period of time before leaving
in 2015” and there were “distinct and definite worries about the same” with James as
evidenced by Carter’s multiple statements of fear of him and the no-contact order. The
court reasoned that the domestic violence between the parents Carter had been exposed
to, “the lack of success in managing [the domestic violence issues] through the system,”
and the concerns regarding James, demonstrated “a distinct and definite lack of protective
capacity.” The court noted the video mother introduced displayed “classic domestic
violence” on the part of father, and mother “continues to engage, especially knowing
[father] and his propensity for violence that she describes, continues to engage him, [and]
does not simply leave and access legal authorities, whether the courts or public law
enforcement.” The court noted in the video, mother “[c]ontinues to provoke [father] and

                                             11.
challenge him,” evidenced by mother asking father, “Is that a threat? Is that a threat or a
promise?,” her remarks that “Ain’t none of you going to Visalia. I’m leaving the car
parked right here,” and mother’s response to when father says goodbye, where she states,
“ain’t no goodbye” and remains parked blocking the driveway.
       As to the section 300, subdivision (a) allegation, the court noted the bruises which
drew the attention of the department standing alone was not a serious enough injury to
justify a section 300, subdivision (a) finding “or the risk that [the finding] implies or
entails, and the associated bypass considerations,” and there was not adequate
documentation of the other allegations mother had made against father.
       The juvenile court found counts b-1 and b-2 true and thus that Carter came within
its jurisdiction under section 300, subdivision (b)(1). The juvenile court found count a-1
not true. The court found if Carter were to remain in the custody of his parents, there was
substantial danger to his physical health and emotional well-being and no reasonable
means could prevent removal from the parents. Accordingly, the juvenile court ordered
Carter removed from the custody of both parents and both parents were ordered to have
reasonable third-party supervised visitation with Carter.
                                       DISCUSSION
I.     Jurisdiction (Count b-1)
       In reviewing the sufficiency of the evidence supporting the jurisdictional findings,
“we determine if substantial evidence, contradicted or uncontradicted, supports them.”
(In re I.J. (2013) 56 Cal.4th 766, 773.) “ ‘ “[W]e draw all reasonable inferences from the
evidence to support the findings and orders of the dependency court; we review the
record in the light most favorable to the court’s determinations; and we note that issues of
fact and credibility are the province of the trial court.” ’ ” (Ibid.) “ ‘ “We do not reweigh
the evidence or exercise independent judgment, but merely determine if there are
sufficient facts to support the findings of the trial court.” ’ ” (Ibid.) We must review the
whole record in the light most favorable to the judgment below to determine whether it

                                             12.
discloses substantial evidence such that a reasonable trier of fact could find that the order
is appropriate. (Ibid.)
       A child comes within the jurisdiction of the juvenile court under section 300,
subdivision (b)(1) when, as relevant here: “The child has suffered, or there is a
substantial risk that the child will suffer, serious physical harm or illness, as a result of
the failure or inability of his or her parent or guardian to adequately supervise or protect
the child.”
       Here, count b-1, which pertains to mother, reads as follows:

       “The child, Carter [], is at substantial risk of suffering serious physical
       harm and/or neglect in that his mother … has a history of exposing Carter
       to an unsafe environment of ongoing domestic violence between [mother]
       and Carter’s father…. On or about October 25, 2019, Carter reported
       [mother] and [father] scream at each other and threaten to kill each other.
       In addition, Carter reported he believed [father] would act on these threats
       as he has a sniper rifle at home.”
Count b-2 mirrored count b-1, with the exception that in the first sentence mother’s name
was replaced with father’s name, as that count pertains to father.
       Mother only challenges the jurisdictional allegation that pertains to her (count b-1)
and does not challenge the substantively identical allegation pertaining to father (count
b-2). Rather, mother asserts the jurisdictional allegation pertaining to father “should
have” been included in the petition. In our view, by failing to challenge the parallel
allegation pertaining to father and asserting it was proper, mother in effect concedes
substantial evidence supports the allegation pertaining to father and accordingly that the
domestic violence between the parents put Carter at risk of serious physical harm or
illness. We therefore view mother’s contention on appeal as a narrow one: that
substantial evidence did not support the allegation pertaining to her because she was
merely the victim, not the aggressor, of father’s domestic violence.6 We conclude

6      To the extent mother is taking the position that the section 300, subdivision (b)(1)
finding cannot be substantiated because the domestic violence (regardless of who was the

                                              13.
substantial evidence supports the jurisdictional finding as to mother based on her failure
to protect Carter from exposure to domestic violence.
       Beginning with the recorded domestic violence from 2015, where father choked
mother and law enforcement was involved, though mother ended the relationship with
father, mother failed to follow through with obtaining a restraining order because,
according to her, she did not want to make it more difficult for father to see Carter.
Though this particular incident was remote in time, the risk continued; as the years went
by, it does not appear from the record mother ever followed through with obtaining a
restraining order despite a number of instances of threatened violence towards her.
Rather, the evidence shows that mother, with knowledge of father’s violent background,
in the juvenile court’s words, “engaged” with father by provoking him as evidenced by
the video and Carter’s report that both parents threatened to kill each other in his
presence. Though father had taken anger management classes as a result of his domestic
violence arrest, the hostility between the parents and violent threats by father continued
into the dependency proceedings including in the presence of social workers as evidenced
by the TDM meeting where it was decided a petition would be filed. At this meeting,
there was yelling, including mother yelling at father it was all his fault and violent threats
by father aimed at William. The totality of this evidence supports the juvenile court’s
finding by a preponderance of the evidence that mother put Carter at risk of physical
injury or illness by failing to protect him from exposure to domestic violence. The risk
existed at the time of the hearing because mother denied any responsibility for the


aggressor) between the parents did not put Carter at risk of current serious physical harm
or illness, we find mother’s claim forfeited because she did not make a timely challenge
to both allegations, which are substantively identical. (See, e.g., appellant’s opening
brief, p. 57, which reads: “There was no evidence that mother ever physically harmed
Carter or put him at any current risk of physical harm. Although mother and father did
not get care for each other [sic], there was no evidence of recent violence between the
parents.”)


                                             14.
problem and resisted engaging in the classes recommended as a result of the domestic
violence assessment.
       In her brief, mother highlights evidence favorable to her: primarily that social
workers had referred to mother as “non-offending,” and that she took some action to
protect Carter, including the filing of several requests to change the custody order.
Mother posits the department made a jurisdictional allegation pertaining to her because
they mistakenly thought they had to in order for mother to participate in services.
Mother’s approach amounts to requesting us to reweigh the evidence. Our role on review
is to determine whether substantial evidence supports the order the court made even if
other evidence contradicts or supports a contrary order. (K.F. v. Superior Court (2014)
224 Cal.App.4th 1369, 1383, fn. 7.)
       Substantial evidence supports the juvenile court’s jurisdictional finding pertaining
to mother.
II.    Disposition
       In determining whether substantial evidence supports the juvenile court’s
dispositional findings, we must account for the clear and convincing standard of proof.
(Conservatorship of O.B. (2020) 9 Cal.5th 989, 1011.) The question before us is
“whether the record as a whole contains substantial evidence from which a reasonable
fact finder could have found it highly probable that the fact was true.” (Ibid.) As with
our review of the court’s jurisdictional findings, we “view the record in the light most
favorable to the prevailing party below and give appropriate deference to how the trier of
fact may have evaluated the credibility of witnesses, resolved conflicts in the evidence,
and drawn reasonable inferences from the evidence.” (Id. at pp. 1011‒1012.)
       A dependent child shall not be taken from the physical custody of his or her
parents unless the juvenile court finds clear and convincing evidence that, as relevant
here, “[t]here is or would be a substantial danger to the physical health, safety, protection,
or physical or emotional well-being of the minor if the minor were returned home, and

                                             15.
there are no reasonable means by which the minor’s physical health can be protected
without removing the minor from the minor’s parent’s … physical custody.” (§ 361,
subd. (c)(1).) When determining whether a child will be in substantial danger if
permitted to remain in the parent’s physical custody, the juvenile court must consider,
“not only the parent’s past conduct, but also current circumstances, and the parent’s
response to the conditions that gave rise to juvenile court intervention.” (In re I.R. (2021)
61 Cal.App.5th 510, 520 (I.R).)
       Mother contends the evidence did not support a finding by clear and convincing
evidence that returning home to mother would pose a substantial danger to Carter nor that
reasonable means were available to protect Carter without removal. We conclude the
court’s findings were supported by substantial evidence bearing in mind the clear and
convincing evidence standard.
       In addition to the evidence we have already discussed, which supports the juvenile
court’s jurisdictional findings, substantial danger to Carter’s physical and emotional well-
being is demonstrated by mother’s failure to appreciate the negative effect that her
relationship with James has on Carter. Mother demonstrated a failure to accept there was
a reason the court had issued a no-contact order between James and Carter. It appears
mother viewed the no-contact order as simply a technical obstacle, rather than a signal
Carter was at risk of harm, as evidenced by her denying James had done anything wrong,
requesting Ethen to help her get the no-contact order lifted, and telling Carter they would
move back in with James as soon as the order was lifted. The risk to Carter was
compounded by the fact that mother appeared unphased by Carter’s consistent and
repeated reports that he did not feel safe with James. Mother’s continuing the
relationship with James and planning to marry him, involving him in the dependency
proceedings by including him at the TDM meeting, testifying that he helps a lot with
Carter, and again, telling Carter they would be moving back in with him despite Carter
reporting he is afraid of James demonstrates at the very least, substantial danger to

                                            16.
Carter’s emotional well-being. On appeal, mother suggests reasonable means to prevent
removal included ordering mother to not allow Carter to have contact with James. We
disagree. Mother having Carter speak with James over FaceTime despite there being a
no-contact order in place, telling Carter they would move back in with James as soon as
the no-contact order was lifted even though court proceedings were pending, and failing
to appreciate the risk her relationship with James poses at the very least to Carter’s
emotional well-being demonstrates that mother may not adhere to any order to keep them
apart.
         Further, the juvenile court could have reasonably concluded this was a pattern of
mother’s behavior that reflected a lack of protective capacity for Carter. Despite
mother’s contention that Carter reported father hurt him and her own reports that father
routinely “beats the shit” out of and “whoop[s]” Carter, she failed to follow through with
obtaining a restraining order to protect Carter from father. On one occasion, when Carter
complained of pain inflicted by father, mother failed to report it to the police or the
department. In October 2019, when Carter had the bruise, which initially brought the
family to the department’s attention, mother claimed father harmed Carter but only
wished to reduce father’s custody time, and it was the mediator who had to suggest full
custody.
         Finally, the visits between Carter and both parents were still being supervised, and
Carter displayed troubling behaviors that the court could have reasonably concluded were
related to visits with the parents. At the time of the jurisdiction/disposition hearing, it
was not clear what was causing these behaviors or if it was safe to transition to
unsupervised visits.
         No reasonable means existed to prevent removal from mother’s home because
mother refused to engage with child abuse intervention services and asserted she did not
see the need for them.



                                              17.
       Mother’s reliance on I.R. does not persuade us to come to a different conclusion.
In I.R., dependency jurisdiction was taken over a minor who witnessed a domestic
violence incident between the mother and the father. (I.R., supra, 61 Cal.App.5th at
pp. 512‒513.) The minor was removed from the father and released to the mother. (Id.
at p. 513.) The father and the minor appealed the order contending substantial evidence
did not support the minor would be in substantial danger in the father’s care nor that there
were not reasonable means to protect the minor other than removing her from the father.
(Ibid.) The appellate court agreed, reversing the removal order. The appellate court
reasoned the only evidence of substantial danger to the minor in the father’s care was
historical domestic violence between the mother and the father in the minor’s presence.
(Id. at p. 521.) The appellate court found the record did not support that the father had
“ever been violent or aggressive outside the context of his relationship with [the m]other,
nor that he is a generally violent, aggressive, or abusive person,” and therefore the only
danger to the minor was if the domestic violence between the mother and the father
continued. (Ibid.) The appellate court concluded the record did not support the latter
finding because the father did not live in the family home, the father had “ ‘stay[ed] away
from [the m]other,’ ” and did not reflect any contact between the father and the mother
since the juvenile court had ordered the father not to visit the child in the family home or
in the presence of the mother. (Ibid.)
       Unlike in I.R., as we have explained, the danger that existed in mother’s home
went beyond mother and father’s domestic violence. I.R. is further distinguishable
because though the parents were no longer together as a couple, the hostility between
them and therefore the risk to Carter still continued and it had been demonstrated it could
not be resolved through family court. Two major incidents mother testified about
occurred after the parents had ended their relationship: the Christmas incident where
father threatened to kill mother and the cafeteria incident where father threatened to beat
her while she was holding Carter. This continued into the dependency proceedings as, at

                                             18.
the TDM meeting, they were unable to come up with a safety plan and engaged in
yelling, and father threatened mother’s stepfather with physical violence. Mother’s
demonstration that she does not always comply with court orders, as was the case with
the FaceTime call with James, in addition to her testimony that she would not keep Carter
away from father despite her other testimony he is a risk to Carter’s physical safety, could
be reasonably considered by the juvenile court as evidence that placement with mother
put Carter at risk of danger.
       The juvenile court’s dispositional findings that Carter was at substantial danger if
placed in mother’s home and no reasonable means existed to prevent removal from
mother’s home are supported by substantial evidence.
III.   ICWA
       A.      ICWA Facts
       On or about October 30, 2019, both parents executed a “Parental Notification of
Indian Status” (unnecessary capitalization omitted) (ICWA-020) form. Mother indicated
she had no Indian ancestry, and father indicated he may have Indian ancestry but did not
list any particular tribes.
       At the initial detention hearing on October 30, 2019, the court asked father about
his answers on the ICWA-020 form. Father indicated he left the space blank for the
name of the tribe with which he may have ancestry because he did not know. Upon
further questioning from the court, father stated he heard from his grandmother before
she passed away it may have been Cherokee or Blackfoot, but she had mentioned a
number of tribes. Father said his family is originally from Atlanta, Georgia, and
Mississippi. The court asked father’s parents, who were present, if they had any further
information, and paternal grandfather indicated he heard the family may have Cherokee
or Blackfoot heritage but did not know of any enrolled members in the family. The court
stated it would be writing “Cherokee/Blackfoot” onto father’s ICWA-020 form. The
detention hearing was continued to November 7, 2019, and the court made a finding

                                            19.
ICWA may be applicable based on father’s indication of Cherokee/Blackfoot heritage.
The court stated that ICWA “will have to be explored” and the department was “on
duty.”
         The department prepared a “Notice of Child Custody Proceeding for Indian Child”
(unnecessary capitalization omitted) (ICWA-030) form. The form included father’s
name and birthdate, and under “Tribe or band, and location,” the form indicated “Bureau
of Indian Affairs, No Tribe Specified, No Tribe Specified.” Under the space for
additional information, it was stated that father had provided his familial lineage to the
best of his knowledge. For familial information, the form included the first and last
names of father’s parents (Carter’s paternal grandparents) and one of his grandmothers
(Carter’s paternal great-grandmother), and only the first name of his other grandmother.
No other familial information was provided. A copy of father’s ICWA-020 form was
attached to the ICWA-030 form but did not include the annotation made by the court that
father may have Cherokee or Blackfoot heritage. The department served the ICWA-030
form on the Bureau of Indian Affairs (BIA) and the U.S. Department of the Interior but
not on any specific tribes.
         A letter dated February 20, 2020, was sent to the department from the BIA
indicating the notice the BIA received “contains insufficient information to determine
Tribal affiliation (25 C.F.R. § 23.11 (d))[.] When additional information becomes
available, please forward the Notice to the appropriate Tribe(s) using the latest ICWA
Designated Tribal Agents List. This list of available on BIA’s website.”
         The department moved the court to find ICWA inapplicable based on the BIA’s
response. At the conclusion of the jurisdiction/disposition hearing on August 14, 2020,
the court found ICWA did not apply.
         B.    Analysis
         Mother argues the juvenile court’s ICWA finding was not supported by substantial
evidence because the department (1) failed to fulfill its duty of initial inquiry by not

                                             20.
asking known paternal relatives for information, and (2) did not fulfill its duty of further
inquiry by failing to interview extended family members and gather all available
information and failing to contact the tribes identified by father. The department
concedes error. We accept the department’s concession.
       When the court or social worker has “reason to believe”7 (but not sufficient
evidence to determine there is “reason to know”) that an Indian child as defined by
ICWA8 is involved in a proceeding, section 224.2, subdivision (e) requires “further
inquiry regarding the possible Indian status of the child.” (§ 224.2, subd. (e).) “Further
inquiry” includes: (1) interviewing the parents, Indian custodian, and extended family
members to gather available familial and tribal enrollment information; (2) contacting the
BIA and State Department of Social Services for assistance with identifying tribes in
which the child may be a member of or eligible for membership; and (3) contacting tribes
the child may be affiliated with, and anyone else, that might have information regarding
the child’s membership or eligibility in a tribe. (§§ 224.2, subd. (e)(2); 224.3,
subd. (a)(5).) The agency “has the obligation to make a meaningful effort to locate and
interview extended family members to obtain whatever information they may have as to
the child’s possible Indian status.” (In re K.R. (2018) 20 Cal.App.5th 701, 709.)



7       “There is reason to believe a child involved in a proceeding is an Indian child
whenever the court, social worker, or probation officer has information suggesting that
either the parent of the child or the child is a member or may be eligible for membership
in an Indian tribe. Information suggesting membership or eligibility for membership
includes, but is not limited to, information that indicates, but does not establish, the
existence of one or more of the grounds for reason to know enumerated in paragraphs
(1) to (6), inclusive, of subdivision (d).” (§ 224.2, subd. (e)(1).)
8       For purposes of ICWA, an “Indian child” is an unmarried individual under
18 years of age who is either (1) a member of a federally recognized Indian tribe, or (2) is
eligible for membership in a federally recognized tribe and is the biological child of a
member of a federally recognized tribe. (25 U.S.C. § 1903(4) & (8); see § 224.1,
subd. (a) [adopting federal definitions].)


                                             21.
       We review the juvenile court’s finding that ICWA is inapplicable for substantial
evidence. (In re Rebecca R. (2006) 143 Cal.App.4th 1426, 1430.) We apply the ICWA
statutes that applied at the time of the finding from which mother appeals. (In re A.M.
(2020) 47 Cal.App.5th 303, 321.)
       Father’s indication he may have Cherokee or Blackfoot ancestry triggered the
department’s duty to further inquire into Carter’s status as an Indian child. The
department’s further inquiry was inadequate because it does not appear they attempted to
gather the pertinent information from paternal extended family members, and therefore
the information reported to the BIA was incomplete and because they did not provide
information for the tribes father indicated. Because the department’s further inquiry was
not adequate, we accept the department’s concession the court’s finding that ICWA does
not apply was not supported by substantial evidence.
                                       DISPOSITION
       The juvenile court’s finding that ICWA does not apply is vacated and the matter is
remanded to the juvenile court for the department to conduct adequate inquiry required
by sections 224.2 and 224.3, and for any further proceedings resulting therefrom.
       In all other respects, the order is affirmed.



                                                             DE SANTOS, J.
WE CONCUR:



DETJEN, Acting P.J.



SNAUFFER, J.




                                              22.